Citation Nr: 1731420	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his Spouse testified before a Veterans Law Judge (VLJ) at the RO in July 2012.

The appeal has been remanded by the Board in December 2013 for additional development; and again in September 2014 for a hearing before a new VLJ at the Veteran's local regional office.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran and his Spouse testified before a VLJ in July 2012.  That VLJ is no longer employed by the Board.

In August 2014, the Board notified the Veteran that he was entitled to an additional hearing before a VLJ who would participate in the decision on his appeal.  The Veteran responded in August 2014 requesting a new hearing before a VLJ at his local regional office.

The Veteran's case was remanded by the Board in September 2014 for a Travel Board hearing.  In January 2016, the RO notified the Veteran that he was on the list of persons waiting for an in-person Travel Board hearing.  The Veteran responded in April 2016 electing for a videoconference hearing instead.  In December 2016, the RO notified him that he was scheduled for a January 2017 videoconference hearing.  Significantly however, the Veteran, through his representative, responded in a Statement received on January 9, 2017, more than two weeks prior to the hearing, stating the Veteran was unable to attend due to a family medical situation.  In that statement, the Veteran's representative specifically requested that the videoconference hearing be rescheduled during the summer of 2017.  In a July 2017 Informal Hearing Presentation, the Veteran's representative confirmed that the Veteran still would like to appear at this videoconference hearing.  

The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  His request is granted by virtue of this remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

